Citation Nr: 9912882	
Decision Date: 05/11/99    Archive Date: 05/21/99

DOCKET NO.  98-04 907A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disorder 
diagnosed as arteriosclerotic heart disease.

2.  Entitlement to service connection for a neuropsychiatric 
disorder.

3.  Entitlement to service connection for a skin disorder 
diagnosed as tinea corporis.

4.  Entitlement to service connection for a skin disorder 
diagnosed as neurodermatitis.


ATTORNEY FOR THE BOARD

Daniel R. McGarry



INTRODUCTION

The Veteran had active service from August 1967 to August 
1969 and from November 1990 to April 1991.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied entitlement to service connection 
for a heart disorder, a neuropsychiatric disorder, and skin 
disorders diagnosed as tinea corpus and neurodermatitis.


FINDINGS OF FACT

1.  By a rating decision in August 1996, the RO denied 
entitlement to service connection for a heart disorder, a 
neuropsychiatric disorder, and skin disorders diagnosed as 
tinea corpus and neurodermatitis.

2.  The RO notified the appellant of the August 1996 rating 
decision by a letter dated August 19, 1996.

3.  The appellant filed a notice of disagreement concerning 
the issues denied by the August 1996 rating decision on June 
30, 1997.

4.  The regional office issued a statement of the case 
concerning the issues listed in the notice of disagreement on 
August 1, 1997.

5.  The appellant filed his substantive appeal in April 1998.


CONCLUSION OF LAW

There is no appeal pending before the Board of Veterans' 
Appeals.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of a regional office (RO) decision is 
initiated by a notice of disagreement (NOD) and "completed 
by a substantive appeal after a statement of the case is 
furnished . . . ."  38 U.S.C.A. § 7105(a) (West 1991).  An 
appeal consists of a timely filed NOD in writing, and after a 
statement of the case (SOC) has been furnished, a timely 
filed substantive appeal.  38 C.F.R. § 20.200 (1998).  An NOD 
is a written communication from a claimant or his 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction.  38 C.F.R. § 20.201 (1998).  A substantive 
appeal consists of a properly completed VA Form 9 "Appeal to 
the Board of Veterans' Appeals," or correspondence 
containing the necessary information.  38 C.F.R. § 20.202 
(1998).  A substantive appeal must be filed within 60 days of 
the date that the agency of original jurisdiction mails the 
SOC to the appellant, or within the remainder of the one-year 
period from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1998).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by the Department of Veterans Affairs (VA).  
38 C.F.R. § 20.305 (1998).

On August 19, 1996, the RO notified the veteran of its 
decision concerning the issues listed on the first page of 
this decision.  He filed a timely NOD on June 30, 1997.  On 
August 1, 1997, the RO furnished him a SOC which addressed 
the same issues.  The RO advised him in an accompanying 
letter that to perfect his appeal he must file a substantive 
appeal within 60 days or within the remainder of the one-year 
period from the date of the letter notifying him of the 
action he had appealed.  

The record contains a letter, dated March 19, 1998, from the 
RO to the veteran, which refers to "your VA Form 21-4138, 
Statement in Support of Claim, of October 21, 1997."  The 
veteran's claims folder, however, does not contain this 
document.  The RO's March 19, 1998, letter referred to the 
SOC and informed the veteran that "[I]n order to formalize 
your appeal you must complete VA Form 9, Appeal to the Board 
of Veterans' Appeals."  The RO enclosed another VA Form 9 
and informed the veteran that he must file his appeal with 
the RO within 60 days from the date of the letter and that, 
if he did not do so, his case would be closed.

In April 1998, the RO received a VA Form 9 which identified 
the issues which were the subject of the veteran's purported 
appeal.

As the veteran had been notified of the RO's decision on 
August 19, 1996, and as he had been furnished a SOC on August 
1, 1997, he would have had until September 30, 1997 (60 days 
after being provided an SOC) to file a timely substantive 
appeal or a request an extension of time.  See 38 C.F.R. 
§ 20.303 concerning requests for extension of time within 
which to file a substantive appeal.  The form to which the RO 
refers in its March 1998 letter is not of record.  Assuming, 
however, that it might have contained either a request for an 
extension of time or the elements of a substantive appeal 
(which, contrary to the RO's March 1998 letter, need not be 
filed on a VA Form 9, see 38 C.F.R. § 20.202), it was not 
timely filed.  Even subtracting 5 days from the October 21, 
1997, date referenced by the RO, this would be later than 
September 30, 1997.  Consequently, the RO mis-informed the 
veteran by telling him in March 1998 that he had 60 days 
within which to perfect his appeal.  By the time the missing 
VA Form 21-4138 had been received in October 1997, the period 
within which to file an appeal, or a request for an extension 
of time, had already expired.  

The substantive appeal of record was not received until April 
1998.  The Board finds that the veteran did not timely file a 
substantive appeal on the issues listed on the first page of 
this decision.

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
referred to as the Court) has held that it was proper for the 
Board to dismiss the appeal of a veteran who did not file a 
timely substantive appeal and did not request prior to the 
expiration of the time limit for such filing an extension of 
time within which to file a substantive appeal.  See Roy v. 
Brown, 5 Vet.App. 554 (1993).  The Court opined that the 
Secretary was correct in arguing that the "formality" of 
perfecting an appeal to the Board is part of a clear and 
unambiguous statutory and regulatory scheme which requires 
the filing of both a notice of disagreement and a formal 
appeal.  Id. at 555.

The Board concludes that there is no appeal pending before 
it.


ORDER

The appeal is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

